Name: Commission Regulation (EC) No 982/1999 of 7 May 1999 repealing certain Commission regulations concerning fresh and processed fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  agri-foodstuffs;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 8. 5. 1999L 120/22 COMMISSION REGULATION (EC) No 982/1999 of 7 May 1999 repealing certain Commission regulations concerning fresh and processed fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as last amended by Regulation (EC) No 857/1999 (2), and in particular Article 30(7) thereof, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in products processed from fruit and veget- ables (3), as last amended by Regulation (EC) No 2199/ 97 (4), and in particular Articles 4(9), 11(2) and 27(1) thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrange- ments for the euro (5), and in particular Article 3(2) thereof, (1) Whereas several legislative acts concerning fresh and processed fruit and vegetables are no longer relevant because of changes in the basic legislation, the adoption of new international agreements between the Community and its trading partners and important changes on the market; whereas these legislative acts should therefore be formally repealed, for the sake of clarity, legal certainty and simplification; (2) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the joint meeting of the Management Committee for Fresh Fruit and Vegetables and the Management Committee for Processed Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The regulations listed in the Annex hereto are hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communties. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. (2) OJ L 108, 27.4.1999, p. 7. (3) OJ L 297, 21.11.1996, p. 29. (4) OJ L 303, 6.11.1997, p. 1. (5) OJ L 349, 24.12.1998, p. 1. EN Official Journal of the European Communities8. 5. 1999 L 120/23 ANNEX Commission Regulation (EEC) No 1560/70 of 31 July 1970 laying down conditions for awarding contracts for obtaining juice by processing fruit and vegetables withdrawn from the market (OJ L 169, 1.8.1970, p. 59) Commission Regulation (EEC) No 55/72 of 10 January 1972 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market (OJ L 9, 12.1.1972, p. 1) Commission Regulation (EEC) No 1596/79 of 26 July 1979 on preventive withdrawals of apples and pears (OJ L 189, 27.7.1979, p. 47) Commission Regulation (EEC) No 2102/90 of 23 July 1990 laying down detailed rules for the citrus fruit harvest declaration (OJ L 191, 24.7.1990, p. 16) Commission Regulation (EEC) No 1133/86 of 18 April 1986 on the agricultural conversion rate to be applied to export refunds and import levies in respect of certain products processed from fruit and vegetables (OJ L 103, 19.4.1986, p. 27) Commission Regulation (EEC) No 722/88 of 18 March 1988 laying down the detailed rules for the application of Article 3(1a) of Council Regulation (EEC) No 426/86 as regards the granting of aid for processed tomato products (OJ L 74, 19.3.1988, p. 49) Commission Regulation (EEC) No 4061/88 of 21 December 1988 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia (OJ L 356, 24.12.1988, p. 45)